Citation Nr: 0302700	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft with hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had active military service from July 1969 to 
July 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision from the 
Regional Office (RO) which denied entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft with 
hypertension and determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder. 


REMAND

The appellant filed a substantive appeal in July 2002, at 
which time he requested a hearing before a Member of the 
Board, to be held at his local RO.  This request was made in 
a timely manner.  See 38 C.F.R. § 20.703 (2002).  
Subsequently, in October 2002, the RO issued correspondence 
to the appellant explaining his hearing options and requested 
that he confirm his hearing choice.  The appellant responded 
in October 2002 confirming that he wished to be scheduled for 
a travel Board hearing to be held at his local RO.  

Inasmuch as the appellant's hearing request was made fairly 
recently, he has not yet been scheduled for his requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claims on appeal 
without affording the appellant an opportunity for a personal 
hearing at his request.

Therefore, a remand is required for the scheduling of a 
travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West Supp. 
2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Member of the 
Board at his local RO, in accordance with 
his request.  Appropriate notification of 
the hearing should be given to the 
appellant, and such notification should 
be documented and associated with the 
claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. P. SIMPSON
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




